

Exhibit 10.1 (m)
 
RESTRICTED STOCK UNIT AGREEMENT
 
RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of the Grant Date,
by and between the Michael W. Delgatti, Jr. (the “Grantee”) and Hooker Furniture
Corporation (the “Company”).


W I T N E S S E T H:


WHEREAS, the Company has adopted the 2010 Amendment and Restatement of the
Hooker Furniture Corporation 2005 Stock Incentive Plan (the “Plan”);


WHEREAS, the Company and the Grantee have entered into an employment agreement,
dated August 22, 2011 (the “Employment Agreement”);


WHEREAS, pursuant to the terms of the Employment Agreement the Company has
recommended to the Compensation Committee (the “Committee”) of the Company’s
Board of Directors (the “Board”) that the Grantee receive an award of restricted
stock units (“RSUs”);


WHEREAS, the Committee has determined that it is desirable and in the best
interests of the Company to grant RSUs to the Grantee as an incentive for the
Grantee to advance the interests of the Company;


NOW, THEREFORE, the parties agree as follows:


1. Notice of Grant; Incorporation of Plan.  Pursuant to the Plan and subject to
the terms and conditions set forth in the Plan and this Agreement, the Company
hereby grants to the Grantee the number of RSUs indicated on the Notice of Grant
attached as Annex A.  The Notice of Grant and the Plan are incorporated by
reference and made a part of this Agreement, and this Agreement shall be subject
to the terms of the Plan, as the Plan may be amended from time to
time.  Capitalized terms used in this Agreement and the attached annex shall
have the meanings assigned to them in the Plan, unless otherwise defined in this
Agreeemnt.


2. Terms of Restricted Stock Units.  The RSUs granted under this Agreement are
subject to the following terms, conditions and restrictions:


(a)           No Ownership.  The Grantee shall not have any rights of ownership
(including, without limitation, dividend and voting rights) in shares of the
Company Stock with respect to the RSUs until such RSUs have vested and shares of
Company Stock have been distributed to the Grantee under the RSUs.


(b)           Transfer of RSUs.  The RSUs and any interest therein may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution and subject to the
conditions set forth in the Plan and this Agreement. Any attempt to transfer
RSUs in contravention of this section is void ab initio. RSUs shall not be
subject to execution, attachment or other process.
 
 
 

--------------------------------------------------------------------------------

 


(c)           Vesting and Payment of RSUs.  If the Grantee remains in the
continuous employment of the Company from the Date of Grant to through the third
anniversary of the Grant Date (the “Vesting Date”) the RSUs awarded under this
Agreement will become fully vested.


Within 30 days following the Vesting Date, the Grantee shall receive in a single
lump sum payment shares of Company Stock equal to the number of RSUs that have
become vested pursuant to this Agreement.  Upon distribution of the shares of
Company Stock in respect of the RSUs, the Company shall issue (or make available
via electronic means) to the Grantee or the Grantee’s personal representative a
stock certificate representing such shares of Company Stock, free of any
restrictions.


Notwithstanding the foregoing, if prior to the Vesting Date, the Grantee dies or
has a Separation from Service as a result of Disability or Retirement, all RSUs
shall become fully vested and the Grantee shall receive in a single lump sum
payment shares of Company Stock equal to the number of RSUs that have become
vested pursuant to this Agreement within 30 days following the Grantee’s death
or Separation from Service as a result of Disability or Retirement (as
applicable).


If prior to the Final Vesting Date, the Grantee has a Separation from Service
for any reason other than as a result of the Grantee’s death or the Grantee’s
Separation from Service due to Disability or Retirement, as described in the
paragraph above, then the Grantee shall forfeit any unvested RSUs and shall not
be entitled to receive any shares of Company Stock under this Agreement with
respect to such forfeited RSUs.


“Separation from Service” means termination of employment with the Company and
any Related Company (including the Grantee’s resignation), and shall be
determined in accordance with applicable standards established pursuant to
Section 409A of the Code and corresponding Treasury Regulations.


3. Equitable Adjustment.  As provided in Section 16 of the Plan, the aggregate
number of shares of Company Stock subject to the RSUs shall be adjusted for
certain extraordinary events or change in corporate or capital structure. The
Committee may also take such other actions with respect to the RSUs as may be
permitted pursuant to Section 16 of the Plan.


4. Taxes.  The Grantee shall be required to pay to the Company, or make
arrangements satisfactory to the Company regarding the payment by the Grantee to
the Company of, an amount equal to the Applicable Withholding Taxes.  No payment
with respect to the RSUs granted under this Agreement shall be made until the
Grantee has paid or has made arrangements approved by the Company to satisfy in
full the Applicable Withholding Taxes.
 
 
-2-

--------------------------------------------------------------------------------

 


5. No Right to Continued Employment.  Nothing contained herein shall be deemed
to confer upon the Grantee any right to continue in the employment of the
Company or any Related Company.


6. Miscellaneous.


(a)           Governing Law/Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Virginia
without reference to principles of conflict of laws.


(b)           Notices.  Any notice required or permitted under this Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the Grantee
at the last address specified in the Grantee’s records with the Company, or such
other address as the Grantee may designate in writing to the Company, or to the
Company, Attention:  Corporate Secretary at the principal address of the
Company, or such other address as the Company may designate in writing to the
Grantee.


(c)           Failure to Enforce Not a Waiver.  The failure of either party
hereto to enforce at any time any provision of this Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.


(d)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original but all of which together shall
represent one and the same agreement.


(e)           Modifications; Entire Agreement; Headings.  This Agreement cannot
be changed or terminated orally. This Agreement and the Plan contain the entire
agreement between the parties relating to the subject matter hereof.  The
section headings herein are intended for reference only and shall not affect the
interpretation hereof.


7. Section 409A.


(a)           It is intended that this Agreement either be exempt from or comply
with the requirements of Sections 409A of the Code and applicable Treasury
Regulations and other generally applicable guidance issued thereunder
(collectively, “Section 409A”), and this Agreement shall be interpreted for all
purposes in accordance with this intent.


(b)           Notwithstanding any term or provision of this Agreement (including
any term or provision of the Plan incorporated herein by reference), the parties
hereto agree that, from time to time, the Company may, without prior notice to
or consent of the Grantee, amend this Agreement to the extent determined by the
Company, in the exercise of its discretion in good faith, to be necessary or
advisable to prevent the inclusion in the Grantee’s gross income pursuant to
Section 409A of any compensation payable under this Agreement. The Company shall
notify the Grantee as soon as reasonably practicable of any such amendment
affecting the Grantee.
 
 
-3-

--------------------------------------------------------------------------------

 


(c)           In the event that the amounts payable under this Agreement are
subject to any taxes, penalties or interest under Section 409A, the Grantee
shall be solely liable for the payment of any such taxes, penalties or interest.


(d)           If the Grantee is deemed on the date of a Separation from Service
to be a “specified employee” (within the meaning of that term under Section
409A(a)(2)(B) of the Code and determined using any identification methodology
and procedure selected by the Company from time to time), then with regard to
any payment under this Agreement that is “nonqualified deferred compensation”
within the meaning of Section 409A and which is paid as a result of the
Grantee’s Separation from Service, such payment or benefit shall not be made or
provided prior to the date which is the earlier of (i) the expiration of the six
(6)-month period measured from the date of such Separation from Service of the
Grantee, and (ii) the date of the Grantee’s death (the “Delay Period”).  Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this clause (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
the Grantee in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.
 
 

 
 
-4-

--------------------------------------------------------------------------------

 
 
Annex A


NOTICE OF GRANT UNDER
RESTRICTED STOCK UNIT AGREEMENT


The following employee of Hooker Furniture Corporation has been granted
Restricted Stock Units in accordance with the terms of this Notice of Grant and
the Restricted Stock Unit Agreement to which this Notice of Grant is attached.


The terms below shall have the following meanings when used in the Restricted
Stock Unit Agreement.


 
Grantee
 
 
Michael W. Delgatti, Jr.
 
Grant Date
 
 
September 7, 2011
 
Aggregate Number of RSUs
Granted
 
 
10,684





IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice of
Grant and the Restricted Stock Unit Agreement to which this Notice of Grant is
attached and execute this Notice of Grant and Restricted Stock Unit Agreement.




/s/ Michael W. Delgatti, Jr.                          
                                                      
Grantee






HOOKER FURNITURE CORPORATION






By: /s/ Paul B. Toms, Jr.                             
